Citation Nr: 1708913	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hip and pelvis disability, to include as secondary to service-connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral leg disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to March 1965 and from April 1971 to July 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for disabilities of the bilateral hips and pelvis (on de novo review), bilateral legs (on de novo review), bilateral knees, and bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied the Veteran service connection for a bilateral hip and pelvis disability as secondary to service-connected spondylosis, fusion L4-S1, based essentially on findings that there was no evidence to support the relationship between the hips and back disability, nor was there evidence of this disability during military service.  No new and material evidence was received within one year following the decision.

2.  Evidence received since the September 2004 rating decision includes treatment records, two VA examinations, and statements from the Veteran that appear to support his claim; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral hip and pelvis disability; and raises a reasonable possibility of substantiating such claim.
3.  An unappealed September 2004 rating decision denied the Veteran service connection for a bilateral leg disability as secondary to service-connected spondylosis, fusion L4-S1, based essentially on findings that there was no evidence to support the relationship between the legs and back disability, nor was there evidence of this disability during military service.  No new and material evidence was received within one year following the decision.

4.  Evidence received since the September 2004 rating decision includes treatment records, two VA examinations, and statements from the Veteran that appear to support his claim; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral leg disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a bilateral hip and pelvis disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received and the claim of service connection for a bilateral leg disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full the portions being decided (reopens the claims), there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is to be allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A September 2004 rating decision denied the Veteran service connection for a bilateral hip and pelvis disability and a bilateral leg disability, each as secondary to his service-connected spondylosis, fusion L4-S1, based essentially on findings that there was no evidence to support the relationship between the claimed disabilities and the back disability, nor was there evidence of either disability during military service.  The Veteran was properly notified of the decision and did not appeal it.  No new and material evidence was received within one year following the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the September 2004 rating decision included the Veteran's STRs, his statements, a VA examination, and postservice VA treatment records.

Evidence received since the September 2004 rating decision includes the Veteran's statements, two VA examinations, and VA treatment records through 2012.  On March 2009 VA examination, the Veteran reported the onset of a bilateral hip disability 10 or 12 years earlier with progressive worsening, and thigh and leg pain bilaterally that radiated from the lower back starting in the hips and terminating in the toes, with onset "since Wal-Mart was invented."  He reported paresthesias and dysesthesias involving both lower extremities, right greater than left following the sciatic nerve root distribution.  On physical examination, there was pain on motion of the hips with extension throughout, bilaterally.  

On April 2012 VA back examination, the Veteran was noted to have symptoms due to radiculopathy including moderate constant pain to both lower extremities, mild paresthesias and/or dysesthesias to both lower extremities, and mild numbness to both lower extremities.  He contended that his disabilities of the hips and legs are related to his service-connected back disability.  

The evidence received since the September 2004 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claims of service connection for a bilateral hip and pelvis disability and a bilateral leg disability (the evidence suggests that the Veteran has current disabilities that may be related to his service-connected disability).  The Board notes that the Veteran's lay statements are deemed credible for the purpose of reopening a previously denied claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence is both new and material, and that the claims of service connection for a bilateral hip and pelvis disability and a bilateral leg disability may be reopened.  De novo consideration of the claims is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a bilateral hip and pelvis disability is granted.

The appeal to reopen a claim of service connection for a bilateral leg disability is granted.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  It is triggered here by reopening of the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  

On March 2009 VA examination, as noted above, on physical examination of the hips, there was pain on motion with extension throughout, bilaterally.  The examiner opined that there were no objective findings to support a diagnosis for a bilateral hip condition and no evidence of continuity of care or chronicity of condition; therefore, the examiner concluded the current condition was not caused by or a result of the service-connected spondylosis fusion L4-S1.  

Regarding a bilateral knee disability, on physical examination there was bilateral diffuse anterior knee pain, bilateral tenderness to palpation, bilateral pain on motion with discomfort throughout, and bilateral crepitus; X-rays showed atherosclerosis.  The examiner opined that there were no objective findings to support a diagnosis for a bilateral knee condition and no evidence of continuity of care or chronicity of condition; therefore, the examiner concluded the current condition was not caused by or a result of the service-connected spondylosis fusion L4-S1.  

Regarding a bilateral ankle disability, on physical examination both ankles were diffusely tender to palpation, especially along the proximal Achilles.  The examiner opined that there were no objective findings to support a diagnosis for a bilateral ankle condition and no evidence of continuity of care or chronicity of condition; therefore, the examiner found the current condition was not caused by or a result of the service-connected spondylosis fusion L4-S1.  The examiner also opined that despite subjective complaints, there were no objective findings to support a diagnosis for radiculopathy of the bilateral lower extremities.  

These opinions were unaccompanied by supporting rationale (and are inadequate for rating purposes).  Significantly, the examiner did not acknowledge the presence of objective symptoms of each disability on examination, but nevertheless opined that there were no findings to support a diagnosis.  Notably, on April 2012 VA back examination, sensory testing for sensation to light touch was decreased at the lower leg/ankle (L4/L5/S1) and the foot/toes (L5) bilaterally, and the Veteran was noted to have symptoms due to radiculopathy including moderate constant pain to both lower extremities, mild paresthesias and/or dysesthesias to both lower extremities, and mild numbness to both lower extremities.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  The examination is inadequate and a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The record reflects the Veteran receives VA treatment.  The most recent treatment records that have been associated with the claims file are from February 2012.  As VA treatment records are constructively of record, updated pertinent records should be obtained and associated with the claims file on remand.

Additionally, the record shows the Veteran has sought private treatment for symptoms related to the claimed disabilities, including with the White-Wilson Medical Center.  The most recent records from this provider are from December 2010; thus, the Veteran should be asked to provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any more recent pertinent treatment records from this provider and any other private treatment provider, as such records may be pertinent to determining the nature of any current bilateral hip and pelvis, bilateral leg, bilateral knee, and bilateral ankle disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records from February 2012 to the present.

2.  With any needed assistance from the Veteran, obtain any identified private treatment records for the claimed disabilities, including records from the White-Wilson Medical Center.  

3.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1 and 2, arrange for appropriate examination(s) of the Veteran to determine the nature and likely etiology of any bilateral hip and pelvis, bilateral leg, bilateral knee, and bilateral ankle disabilities.  The entire claims file should be made available to the examiner in conjunction with this request.  Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

The examiner must respond to the following questions:

(A)  Please identify (by diagnosis/diagnoses) each disability of the bilateral hips and pelvis, bilateral legs, bilateral knees, and bilateral ankles.  

(B)  Please identify the likely etiology of each diagnosed disability entity.  Specifically, respond to the following questions for each diagnosed disability:

(i.)  Is it at least as likely as not (a 50% or greater probability) that the diagnosed disability is related to the Veteran's service?

(ii)  Is it at least as likely as not (a 50% or greater probability) that the diagnosed disability was caused by a service-connected disability (to include a lumbar spine disability)?  

(iii.)  Is it at least as likely as not (a 50% or greater probability) that a diagnosed disability was aggravated by a service-connected disability (to include a lumbar spine disability)?

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 through 4 and any other development deemed necessary, review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


